Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, claim 11 recites the limitation "the locking device" in line 1.  There is insufficient antecedent basis for this limitation in the claim
Regarding claim 12 it is rejected due to being dependent on rejected claim 11. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,7,13-14,19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suchman et al. (US20190208970A1).
Regarding claim 1, Suchman teaches 
a tank (tank assembly 600, figure 6a; para 0054) configured to store liquid;
a main body having a recess formed at a side (see figure 1b), the recess configured to receive the tank;
at least one spin mop (cleaning pad 104, figure 1b) provided at the main body;
a supply nozzle (fluid pathway 618, figure 6b) provided at a side of the recess;
a discharge nozzle (nozzle 106, figure 1) provided at a side of the tank and configured to align with the supply nozzle when the tank is provided in the recess such that liquid stored in the tank flows through the supply nozzle and the discharge nozzle (nozzle 106, figure 1b) to the spin mop; and
a lock rotatably (para 0003,0011 Suchman discloses that latch assembly includes a hook pivotally connected to the yoke configured to lock the tank assembly when the handle is in the second position, para 0036 discloses a lock which is moveable and allows a user to lock and unlock the tank assembly ) provided inside of the main body and having a first end and a second end, wherein the first end is configured to partially protrude into the recess to lock a position of the tank in the recess, and the second end is configured to partially protrude into the recess to unlock the tank from the recess (see para 0036, 0039,0042-0048; figures 4a-4e handle 408 pivots and protrudes out as it moves from unlock and lock position).
	Regarding claim 2, Suchman teaches the tank includes a lever groove formed at a side surface (see figure 3, the groves where flexible element are placed) , and wherein the lock comprises: a lever (see first and second flexible elements 234, 236 figures 3, 4a-4d) rotating about a rotary shaft (see para 0041-0043, describes the motion of flexible element and see figures 4a-4f) provided inside of the main body and having the first end and the second end, the first end configured to be inserted into the lever groove formed when the lever is rotated in a first direction, and the second end being configured to press a front surface of the tank when rotating in a second direction opposite direction to the first direction; and a button (handle 408, figures 4a-4e see para 0051 describes the handle transferring force to hook after an user interacts with the handle) provided at the outer surface of the main body and connected to the lever to transmit an external force to the lever.
	Regarding claim 3, Suchman teaches a press bar (hook 418, figures 4a-4f)having a first end connected to the button and a second end connected to the lever to transmit the force exerted on the button to the lever (para 0045-0048).
	Regarding claim 4, Suchman teaches the lever comprises a fulcrum (pin 238a, figure 3, para 0041; figures 4a- 4f; para 0045) rotatably connected to the main body, and wherein the lever is connected to the press bar at a position spaced apart from the fulcrum.
	Regarding claim 5, Suchman teaches a first lever (first flexible element 234, figure 3,4a-4e) having the first end, and a side surface of the recess is formed with a first opening configured to align with the lever groove, the first lever being configured to protrude out of the first opening and to be inserted into the lever groove when the tank is mounted in the recess (see figures 3 shows lever grooves, figures 4a -4e, 1).
	Regarding claim 7, Suchman teaches the first  (first flexible element 234, figure 4a-4e)  and second levers are coupled at a fulcrum (pin 238, figure 3, para 0041; figures 4a- 4f; para 0045), the second lever (second flexible element 236, figure 3 4a-4e) is curved from the fulcrum toward the front surface of the recess, and the first lever is curved from the fulcrum toward the side surface of the recess.
	Regarding claim 13, Suchman teaches wherein the supply nozzle (fluid path pathway 618, para 0058) comprises:
an insertion protrusion (protrusion 612, figure 6a; para 0055)  protruding into the recess and having an inner space (holding area, para 0056-0058, see figures 6a 1,b) in which the discharge nozzle is inserted (see para 0057-0058;
a pressing nozzle (snorkel 610, figure 6b) protruding further into the recess from the insertion protrusion and configured to contact a discharge port (in the retracted position, it described that fluid pathway between 610 and the protrusion callable of contacting discharge port in the holding area)of the discharge nozzle when the tank is mounted to open the discharge port; and
a seal (see para 0055-0058, describes a sealing position  and sealing surface) provided in the inner space of the insertion protrusion, surrounding the pressing nozzle, and configured to contact the discharge nozzle.
	Regarding claim 14, Suchman teaches wherein the seal comprises:  
end contact surface provided at an inner end of the insertion protrusion and coming into contact with an end portion of the discharge nozzle when inserted into the inner space (sealing surface formed between cone 611 and the protrusion 612 is disclosed in para 0056);
a pressing nozzle contact surface connected to the end contact surface and extending along a circumferential surface of the pressing nozzle (see para 0055-0058); and
at least one contact fin protruding (see cone 611, figure 6a -6b; para 0055-0057) from the pressing nozzle contact surface outward in the insertion space toward the discharge nozzle.
Regarding claim 19,  Suchman teaches 
a main body having a recess formed at a rear (see figure 1b);
a tank (tank assembly 102, figures 1a-1b) configured to be inserted into and withdrawn from the recess, the tank being configured to store liquid;
a spin mop (cleaning pad 104, figure 1b) coupled to a bottom of the main body and configured to receive the liquid; and
a lock provided inside of the main body and configured to pivot in a first direction to lock a position of the tank in the recess and to pivot in a second direction opposite to the first direction to release the tank from the recess (see para 0036, 0039,0042-0048; figures 4a-4e handle 408 pivots and protrudes out as it moves from unlock and lock position).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US20190290089A1).
Regarding claim 1, Johnson teaches 
a tank (supply tank 451, figures 23; para 0094, 0100) configured to store liquid;
a main body (housing 412, figure 18) having a recess formed at a side, the recess configured to receive the tank (see para 0098);
a supply nozzle (conduit 435 para 104) provided at a side of the recess;
a discharge nozzle(fluid distributor 452, para 0103-0104 figure 20) provided at a side of the tank and configured to align with the supply nozzle when the tank is provided in the recess such that liquid stored in the tank flows through the supply nozzle and the discharge nozzle to the spin mop; and
a lock (see para 0098-099 0120-0123, figure 18-19,23-25)  rotatably provided  (see para 0097-0099, to remove the tank assembly 446 which includes supply tank 451 from the main body tank needs to be rotated as disclose in para 0098)  inside of the main body and having a first end and a second end, wherein the first end is configured to partially protrude into the recess to lock a position of the tank in the recess, and the second end is configured to partially protrude into the recess to unlock the tank from the recess (see figures 18-19; para 0096).
	Johnson fails to explicitly disclose in the second embodiment a spin mop.
	Johnson teaches in the first embodiment a robot cleaner with a spin mop (rotating pads 61, figure 8; para 0062) .
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Johnson to include the teachings of the first embodiment within the second embodiment where apparatus has a spin mop. This modification would improve cleaning performance of the robot cleaner within the second embodiment by having additional agitator that wipes off dirt from the floor surface, and an agitator where the spinning rate can be changed based on the cleaning modes that is needed (see para 0076 of Johnson.).
	Regarding claim 19, it is noted that claim 1 and 19 share the similar features therefore same rejection applies. Additionally, Johnson teaches a lock provided inside of the main body and configured to pivot in a first direction to lock a position of the tank in the recess and to pivot in a second direction opposite to the first direction to release the tank from the recess (see figures 18-19, figure 24-25; see para 0098-099 0120-0123 to remove the tank the tank needs pivot clockwise and to lock the tank needs pivot counterclockwise)
Claim(s) 2-3,5-6,8-12,15-16,20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US20190290089A1) in view of Haan (KR100946299B1).
Regarding claim 2, Johnson teaches all limitations stated above and teaches  tank assembly can be connected to housing through any mechanism ( see para 0086) but fails to explicitly disclose a tank includes a lever groove formed at a side surface, and wherein the lock comprises:
a lever rotating about a rotary shaft provided inside of the main body and having the first end and the second end, the first end configured to be inserted into the lever groove formed when the lever is rotated in a first direction, and the second end being configured to press a front surface of the tank when rotating in a second direction opposite direction to the first direction; and a button provided at the outer surface of the main body and connected to the lever to transmit an external force to the lever.

	Haan teaches a cleaning apparatus (abstract) with a tank (water tank 380, figure 1, 2)  includes a lever groove (locking groove 382,  figure 10,17)  formed at a side surface, and wherein the lock (water bottle removing apparatus 200, figure 16) comprises:
a lever (lever 273 with combined locking unit 231, figure 17) lever rotating about a rotary shaft (operating shaft 275, figure 17) provided inside of the main body and having the first end and the second end, the first end configured to be inserted into the lever groove formed when the lever is rotated in a first direction (see figure 17), and the second end being configured to press a front surface of the tank (see water tank 380, figure 17) when rotating in a second direction opposite direction to the first direction; and
a button (push button 211, figure 17, see figure 13) provided at the outer surface of the main body and connected to the lever to transmit an external force to the lever.
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Johnson’s lock by incorporating the teachings of Hann’s lock. This modification would help with securing the water tank to vacuum cleaner main body ,and allowing user to remove the tank to transmit external force to lever through a button help facilitate  unlocking and locking of the tank.
	Regarding claim 3, modified Johnson a press bar (leg piece 213, figure 17) having a first end connected to the button and a second end connected to the lever to transmit the force exerted on the button to the lever.
	Regarding claim 5, modified Johnson teaches a first lever (locking piece 231a, figure 17) having the first end, and a side surface of the recess is formed with a first opening (see figure 17, opening before water tank 380) configured to align with the lever groove (locking groove 382, figure 17), the first lever being configured to protrude out of the first opening and to be inserted into the lever groove when the tank is mounted in the recess.
	Regarding claim 6, modified Johnson teaches a second lever (see first slider 231 that is not connected to elastic member 250, figure 17) having the second end, and a front surface of the recess is formed with a second opening, and when the button is pressed, the first lever is disengaged from the lever groove, and the second lever protrudes out of the second opening to push the tank rearward away from the recess (see figures 17).
	Regarding claim 8, modified Johnson teaches of the first and second levers are configured such that only one of the first and second levers contact the tank at a time (see figure 17, lengths of first and second lever are different).
	Regarding claim 9, modified Johnson teaches a guide surface (guide groove 235, figure 17) protruding from an edge of the second opening into the main body, the guide surface having a curvature configured to guide a movement of the second lever.
	Regarding claim 10, modified Johnson teaches a third lever (see second slider 231 connected elastic member 250,  protrudes on the side second lever 231) protruding from the second lever at a position inside of the main body; and
an elastic member (elastic part 250, figure 17) coupled to the main body and coupled to an end of the third lever such that, when the button is pressed, the elastic member is expanded and the second lever protrudes out of the second opening, and a restoring force of the elastic member withdraws the second lever through the second opening back into the main body (see figure 17).
	Regarding claim 11, Johnson teaches all limitations stated above and teaches  tank assembly can be connected to housing through any mechanism ( see para 0086) but fails to explicitly disclose a guide groove formed in a front surface of the recess; and
a release arm penetrating a front surface of the guide groove to have a front end provided inside of the main body and a rear end protruding into the guide groove, the rear end being the second end of the locking device such that the rear end of the release arm is configured to push the tank away from the recess to release the tank.
	Haan teaches a guide groove (locking groove 382, figure 17) formed in a front surface of the recess; and a release arm (locking piece 231a, figure 17) penetrating a front surface of the guide groove to have a front end provided inside of the main body and a rear end protruding into the guide groove, the rear end being the second end of the locking device such that the rear end of the release arm is configured to push the tank away from the recess to release the tank (han discloses “that the locking piece 231a is removed from the locking groove 382 and thus the water bottle 380 can be removed”).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Johnson’s lock by incorporating the teachings of Hann’s lock. This modification would help with securing the water tank to vacuum cleaner main body ,and allowing user to remove the tank to transmit external force to help facilitate  unlocking and locking of the tank.
	Regarding claim 12, modified Johnson teach a first lever having (see slider 231 without elastic member 250, figure 17) the first end;
a second lever having (see slider 231 without elastic member 250, figure 17) coupled to the first lever, the second lever being provided inside of the main body; and
an elastic member (elastic member 250, figure 17) having a first end coupled to the main body and a second end hooked onto the second lever, wherein a restoring force of the elastic member is configured to maintain a position of the first end when the first end is protruded into the recess (see figure 17).
	Regarding claim 13, modified Johnson teaches 
an insertion protrusion (see figure 20, where first conduit 435 sits) protruding into the recess and having an inner space in which the discharge nozzle is inserted (see first conduit 435, figure 20);
a pressing nozzle (second conduit 436, figure 20, para 00104) protruding further into the recess from the insertion protrusion and configured to contact a discharge port (para 0103-0104) of the discharge nozzle when the tank is mounted to open the discharge port; and
a seal (para 00119, discloses a sealing where can be fluid-tight) provided in the inner space of the insertion protrusion, surrounding the pressing nozzle, and configured to contact the discharge nozzle.
	Regarding claim 15, Johnson teaches all limitations stated above and teaches  tank assembly can be connected to housing through any mechanism ( see para 0086) but fails to explicitly disclose the tank comprises a groove formed at a first side surface and a hinge protrusion protruding at a second side surface opposite the first side surface, the groove being configured to receive the first end of the locking device to maintain a position of the tank in the recess, and the hinge protrusion being configured to couple to a hinge protrusion groove formed in the recess.
	Han teaches the tank (water tank 380, figure 17) comprises a groove (locking groove 382, figure 17)  formed at a first side surface and a hinge protrusion ( hinge protrusion 215, figure 17)) protruding at a second side surface opposite the first side surface, the groove being configured to receive the first end of the locking device to maintain a position of the tank in the recess, and the hinge protrusion being configured to couple to a hinge protrusion groove (see figure 16) formed in the recess.
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Johnson’s lock by incorporating the teachings of Hann’s lock. This modification would help with securing the water tank to vacuum cleaner main body ,and allowing user to remove the tank to transmit external force to help facilitate  unlocking and locking of the tank.
	Regarding claim 16, modified Johnson teaches a center of curvature of a curved surface of the hinge protrusion (see hinge protrusion 215, figure 16) is provided at an end of the second side surface, and the tank rotates about the center of curvature to be mounted in the recess.
	Regarding claim 20, Johnson teaches all limitations stated above and teaches tank assembly can be connected to housing through any mechanism (see para 0086) but fails to teach a lever configured to pivot around a rotary shaft provided inside of the main body, the lever having a first end and a second end, wherein, when the tank is mounted in the recess, the first end is inserted into the groove to maintain a position of the tank; and a button having a surface exposed to an outside of the main body and connected to the lever such that, when the tank is mounted and the button is pressed, the lever is rotated such that the second end pushes the tank away from the recess to decouple the groove from the first end.
	Haan teaches a cleaning apparatus with (abstract) with a tank (water tank 380, figure 1,2) with a groove  (locking groove 382,  figure 10,17) and lever (lever 273 with combined locking unit 231, figure 17)   configured to pivot around a rotary shaft (operating shaft 275, figure 17) provided inside of the main body, the lever having a first end and a second end, wherein, when the tank is mounted in the recess, the first end is inserted into the groove to maintain a position of the tank; and a button (push button 211, figure 17, see figure 13)  having a surface exposed to an outside of the main body and connected to the lever such that, when the tank is mounted and the button is pressed, the lever is rotated such that the second end pushes the tank away from the recess to decouple the groove from the first end.
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Johnson’s lock by incorporating the teachings of Hann’s lock. This modification would help with securing the water tank to vacuum cleaner main body ,and allowing user to remove the tank
Claim(s) 17,18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US20190290089A1) in view of Cho (KR20100076134A).
Regarding claim 17, Johnson fails to teach wherein the first end of the lock protrudes out of a first side surface of the recess, and a second side surface of the recess opposite to the first side surface includes a stopper coupled to an elastic member and protruding into the recess, wherein the tank has a stopper guide groove configured to receive the stopper when the tank is mounted in the recess so as to maintain a position of the tank.
Cho teaches a cleaning apparatus with a tank (water tank 110, figure 7)  that has lock (abstract, figures 1-7) the first end of the lock protrudes (locking protrusion 224, figure 7) out of a first side surface of the recess, and a second side surface of the recess opposite to the first side surface includes a stopper (jaw 222, figure 7)  coupled to an elastic member (elastic member 227, figure 7) and protruding into the recess, wherein the tank has a stopper guide groove (see connection between tank 110 and jaw 222, figure 7) configured to receive the stopper when the tank is mounted in the recess so as to maintain a position of the tank.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Johnson’s lock by incorporating the teachings of Cho’s lock. This modification would help with securing the water tank to vacuum cleaner main body ,and allowing user to remove the tank to transmit external force to help facilitate  unlocking and locking of the tank.
Regarding claim 18, modified Johnson teaches 
an inclined surface(see Cho inclined surface 221a, figure 7)  inclined from a rear side to a front side; and a bent surface (see Cho below third inclined surface 214a where locking connection between tank and recess meets) bent from a front end of the inclined surface to extend in a left- right direction perpendicular to a front-rear direction in which the tank is slid into the recess, wherein a shape of the stopper guide groove 
corresponds to a shape of the stopper such that the bent surface restricts rearward movement of the tank. 
Although modified Johnson fails to explicitly disclose a inclined surface that inclines inward, it would have been matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have  modified the combined invention of Johnson and Cho so that inclined surface inclines inward, because it appears the inclined direction does not appear to provide any unexpected results. Additionally, it appears that locking the tank performs equally well with having the incline be outward.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 6:30am -4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                           
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723